       Case 3:20-cr-03387-DMS Document 31 Filed 04/06/21 PageID.58 Page 1 of 1



 1
 2
 3

 4
 5

 6
 7
 8
                             UNITED STATES DISTRICT COURT
 9
                          SOUTHERN DISTRICT OF CALIFORNIA
10
      UNITED STATES OF AMERICA,                Case No.: 20-CR-3387-DMS
11
12                  Plaintiff,                 JUDGMENT AND ORDER GRANTING
13                                             THE UNITED STATES' MOTION TO
             v.                                DISMISS THE INFORMATION
14
15    JUANA SALGADO VAL TIERREZ,

16                  Defendant.
1711--------------
18 This matter comes before the Court upon the application of the United States of
     America to dismiss the Information without prejudice under Rule 48(a) of the Federal
19
     Rules of Criminal Procedure. For reasons stated in the motion, the court finds that the
20
21 interests of justice and judicial economy are served by granting the requested dismissal.
22        WHEREFORE, IT IS HEREBY ORDERED that the United States' application
     to dismiss the Information without prejudice is GRANTED. Defendant's bond is
23
     ordered exonerated.
24
25
26 DATED:._---'~:L-~-~--'--d--,._L_
                                           HON. DA~   : SABRAW
27
                                           UNITED STATES DISTRICT JUDGE
28
